Name: Commission Regulation (EC) No 2316/97 of 21 November 1997 amending Regulation (EEC) No 3886/92 as regards the information which Member States are required to communicate to the Commission for the premium schemes in the beef and veal sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  cooperation policy;  means of agricultural production
 Date Published: nan

 L 321 / 14 I EN I Official Journal of the European Communities 22. 11 . 97 COMMISSION REGULATION (EC) No 2316/97 of 21 November 1997 amending Regulation (EEC) No 3886/92 as regards the information which Member States are required to communicate to the Commission for the premium schemes in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 4b (8), 4d (8 ), 4e ( 1 ) and (5), 4f (4) and 25 thereof, Whereas the current system of notification does not require Member States to adhere to a consistent format in providing data on the premium schemes; whereas such inconsistency causes difficulties in the analysis and comparison of data; whereas a standard model should be introduced as an Annex to Regulation (EEC) No 3886/92; whereas Member States should be required to use that model when submitting data; Whereas in order to ascertain the true situation with regard to the number of premium rights held in the national reserves of Member States, the number of unused rights transferred back to the reserves should be included in the calculation ; whereas there is currently no require ­ ment for Member States to communicate such data; whereas a provision calling for that information should be included; Whereas since 1997 the second payment for bulls, with the temporary exception for those reared in certain areas, has been withdrawn, leaving a single premium; whereas there is currently a requirement for Member States to communicate data on the type of animal, whether castrated or not, in respect of the second age bracket only; whereas that does not reflect the introduction of the single premium for bulls; whereas the number of male animals for which premium has been applied for and for which premium has been granted should be notified to the Commission according to the type of animal, whether castrated or not, in respect of both age brackets; Whereas information notified to the Commission in respect of the processing premium should make reference to the different breeds of calf eligible under the scheme and their differential payment rates; whereas the animal numbers provided by Member States should be broken down according to the type of animal, whether or not dairy; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Whereas Articles 5 (2), 30 (2), and 56 of Commission Regulation (EEC) No 3886/92 of 23 December 1992 laying down detailed rules for the application of the premium schemes provided for in Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89 f), as last amended by Regulation (EC) No 1677/97 (4), lay down certain informa ­ tion which Member States are required to communicate to the Commission ; whereas for the sake of consistency in respect of the information provided by Member States, a uniform system of notification is required; whereas such harmonization would result in better monitoring of the beef premium schemes; Whereas certain deadlines create complications in the administration of the premium schemes and in particular the deadline of 30 June, which is the date by which Member States must provide data on the number of premiums granted and also the final date by which all premiums must be paid, in accordance with Articles 4b (6) and 4d (7) of Regulation (EEC) No 805/68 ; whereas that deadline should be extended to 31 July to allow Member States more time to provide accurate data on the number of premiums actually granted; whereas there are four separate dates each year when data must be provided by Member States; whereas a reduction in the number of times notifications are required would lead to fewer ad ­ ministrative complications; whereas the deadline for information on the functioning of the national reserves should be moved from 30 April to 1 March for initial data and to 31 July for confirmation of those data, in order to simplify the notification process; whereas some simpli ­ fication should also be extended to information in respect of animals exempted from the density factor; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3886/92 is hereby amended as follows: 1 . Article 5 (2) (b) shall be amended as follows : (') OJ L 148 , 28 . 6. 1968 , p . 24. (2) OJ L 296, 21 . 11 . 1996, p. 50 . (3) OJ L 391 , 31 . 12 . 1992, p. 20 . 4 OJ L 238 , 29 . 8 . 1997, p . 1 . 22. 11 . 97 EN Official Journal of the European Communities L 321 / 15 animals in respect of which the premium exempt from the density factor has been applied for in the preceding calendar year.'; (c) paragraph 2 shall be amended as follows : (i) in the introductory part, the date '30 June ' shall be replaced by '31 July'; (ii) in point (a), the second indent shall be replaced by the following: '  type of animal, whether or not castrated'; (iii) point (e) shall be replaced by the following: '(e) where applicable, the number of animals for which the processing premium was actually granted broken down by the type of animal whether or not dairy.'; (d) the following paragraph 3 shall be added: '3 . Member States shall communicate the details set out in paragraphs 1,1a and 2 using the table set out in Annex V.'; 4 . the text in the Annex to this Regulation shall be added as Annex V. (a) in the first line, the date '30 June shall be replaced by '31 July'; (b) the following sentence shall be added: These details shall be communicated using the table set out in Annex V.'; 2 . Article 30 (2) shall be replaced by the following: '2 . Using the table set out in Annex V, Member States shall notify the Commission at the latest by 1 March , provisionally, and by 31 July, definitively, for each calendar year of:  the number of premium rights paid to the national reserve following transfers of rights without trans ­ fers of holdings during the preceding calendar year,  the number of unused premium rights referred to in Article 33 (2) transferred to the national reserve during the preceding calendar year,  the number of premium rights granted pursuant to Article 4f (2) of Regulation (EEC) No 805/68 during the preceding calendar year,  the total number of premium rights granted to producers in less favoured areas from the additional reserve during the preceding calendar year.'; 3 . Article 56 shall be amended as follows : (a) paragraph 1 shall be amended as follows: (i) in point (a), the second indent shall be replaced by the following: '  type of animal, whether or not castrated;' (ii) point (c) shall be deleted; (b) the following paragraph la shall be inserted: ' la. Member States shall notify the Commission annually by 1 March at the latest of the number of Article 2 This Regulation shall enter into force on the seventh day following the date of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 November 1997. For the Commission Franz FISCHLER Member of the Commission A N N E X L 321 / 16 'A N N E X V Ta bl e re fe rre d to in A rti cl es 5 (2 )( b) ,3 0 (2 )a nd 56 (3 ) EN 1. S P E C IA L B E E F P R E M IU M N u m b e r o f an im al s Official Journal of the European Communities D ea dl in e fo r su bm is si on G en er al sc he m e an d sl au gh te r sc he m e Sl au gh te r sc he m e on ly (') Re gu la tio n (E EC )N o R ef er en ce In fo rm at io n re qu ire d Fi rs ta ge br ac ke t Se co nd ag e br ac ke t Bo th ag e br ac ke ts to ge th er I \ U nc as tr at ed C as tr at ed U nc as tr at ed C as tr at ed U nc as tr at ed C as tr at ed 38 86 /9 2 A rti cl e 56 (1 )( a) 15 Se pt em be r( 2) 1. 1 N um be r of an im al s ap pl ie d fo r Ja nu ar y to Ju ne 1 M ar ch (3) 1. 2 N um be r of an im al s ap pl ie d fo r Ju ly to D ec em b er 38 86 /9 2 A rti cl e 56 (2 )( a) 31 Ju ly 0 1. 3 N um be r of an im al s ac ce pt ed (4) Fu ll ye ar Fi rst ag e br ac ke t Se co nd ag e br ac ke t Bo th ag e br ac ke ts to ge th er 38 86 /9 2 A rti cl e 5 (2 )( b) 31 Ju ly 0 1. 4 N um be r of an im al s no t ac ce pt ed on ac co un t of th e ap pl ic at io n of th e re gi on al ce ili ng I N um be r of pr od uc er s Re gu la tio n (E EC )N o D ea dl in e fo r R ef er en ce In fo rm at io n re qu ire d G en er al sc he m e an d sla ug ht er sc he m e Sl au gh te r sc he m e on ly su bm is si on Fi rs ta ge br ac ke t Se co nd ag e br ac ke t Bo th ag e br ac ke ts Bo th e ag e br ac ke ts to ge th er on ly 38 86 /9 2 A rti cl e 56 (2 )( a) 31 Ju ly 0 1. 5 N um be r of pr od uc er s gr an te d pr em iu m 22. 11 . 97 2. D E S E A S O N A L IZ A T IO N P R E M IU M 22. 11 . 97 EN Re gu la tio n (E EC )N o D ea dl in e fo r su bm is si on R ef er en ce In fo rm at io n re qu ire d (-5) Fi rs t ag e br ac ke t Se co nd ag e br ac ke t Bo th ag e br ac ke ts to ge th er 38 86 /9 2 A rti cl e 56 (1 )( d) 15 Se pt em be r( 2) 2. 1 N um be r of an im al s \ 2. 2 N um be r of pr od uc er s 1 M ar ch (3) 2. 3 N um be r of an im al s \ I 2. 4 N um be r of pr od uc er s 3. SU C K L E R C O W PR E M IU M Re gu la tio n (E EC )N o D ea dl in e fo r su bm is si on R ef er en ce In fo rm at io n re qu ire d P ur e su ck le r M ix ed he rd s 38 86 /9 2 A rti cl e 56 (1 )( b) 15 Se pt em be r( 2) 3. 1 N um be r of an im al s ap pl ie d fo r Ja nu ar y to Ju ne 1 M ar ch (3) 3. 2 N um be r of an im al s ap pl ie d fo r Ju ly to D ec em b er 38 86 /9 2 A rti cl e 56 (2 )( b) 31 Ju ly 0 3. 3 N um be r of an im al s ac ce pt ed (4) Fu ll ye ar 3. 4 N um be r of pr od uc er s gr an te d pr em iu m Fu ll ye ar A m ou nt pe r he ad Co nd iti on s fo rg ra nt in g pr em iu m 38 86 /9 2 A rti cl e 56 (2 )( c) 31 Ju ly 0 3. 5 N at io na l pr em iu m Pl ea se at ta ch co py of sp ec ifi c na tio na l re gu la tio ns go ve rn in g pa ym en to f na tio na l pr em iu m Official Journal of the European Communities 4. A D D IT IO N A L A M O U N T FO R E X T E N SI FI C A T IO N \ I \ \ Sp ec ial pr em iu m Su ck le r co w pr em iu m Bo th pr em iu m s Re gu la tio n (E EC )N o D ea dl in e fo r su bm is si on R ef er en ce In fo rm at io n re qu ire d D en si ty &gt; 1 &lt; 1, 4 D en si ty &lt; 1, 0 D en sit y &gt; 1 &lt; 1, 4 D en si ty &lt; 1, 0 D en sit y &gt; 1 &lt; 1, 4 D en sit y &lt; 1, 0 38 86 /9 2 A rti cl e 56 (2 )( a) an d (b ) 31 Ju ly (3) 4. 1 4. 2 N um be r or an im al s ac ce pt ed (7 N um be r of pr od uc er s gr an te d pr em iu m (6) I L 321 / 17 5. PR EM IU M EX EM PT FR O M T H E D EN SI TY FA C TO R L 321 / 18 Re gu la tio n (E EC )N o D ea dl in e fo r su bm is si on R ef er en ce In fo rm at io n re qu ire d A n im al s P ro du ce rs 38 86 /9 2 A rti cl e 56 (1 )( a) 1 M ar ch (3) 5. 1 N um be r of an im al s in re sp ec to fw hi ch th e pr em iu m ex em pt fro m ap pl ica tio n of th e de ns ity fa cto r ha s be en ap pl ie d fo rJ an ua ry to D ec em be r 38 86 /9 2 A rti cl e 56 (1 )( a) 31 Ju ly 0 5. 2 N um be ro fa ni m al s an d pr od uc er s in re sp ec t of w hi ch th e pr em iu m ex em pt fro m th e ap pl ica tio n of th e de ns ity fa cto rw as gr an ted EN 6. PR O C E SS IN G PR E M IU M Re gu la tio n (E EC )N o D ea dl in e fo r R ef er en ce In fo rm at io n re qu ire d A ni m al s su b m is si o n Da iry br ee d N on da iry br ee d 38 86 /9 2 A rti cl e 56 (2 )( e) A rti cl e 49 (4 ) 31 Ju ly 0 6. 1 N um be ro fa ni m al s fo rw hi ch th e pr oc es sin g pr em iu m wa s gr an ted in th e pr ec ed in g ca le nd ar ye ar Official Journal of the European Communities 7. SU C K LE R C O W Q U O T A O f w hi ch : L FA re se rv e Re gu la tio n (E EC )N o D ea dl in e fo r su bm is si on R ef er en ce Ba lan ce of rig ht s at sta rt of ye ar Ri gh ts ce de d to N at io na l Re se rv e ar isi ng fro m Ri gh ts at tri bu te d fre e of ch ar ge Ba la nc e of rig ht s at en d of ye ar (a) (b ) 38 86 /9 2 A rti cl e 30 (2 ) 1 M ar ch (3) (p ro vi sio na l) 7. 1 O f w hi ch : L FA re se rv e T ra ns fe rs w it ho ut ho ld in g In su ffi ci en tu sa ge F ro m N at io na l R es er ve O f w hi ch : fr om L F A re se rv e O f w hi ch : L FA re se rv e 38 86 /9 2 A rti cl e 30 (2 ) 31 Ju ly 0 (c on fir m at io n) 7. 2 O f w hi ch : L FA re se rv e (') Itw ill be ass um ed tha tb oth pre mi um sh ave bee n cla im ed (1.1 and 1.2 )/g ran ted (1. 3) in res pec to ft he ani ma ln um be rs en ter ed in thi sc olu mn . (2) Da ta re qu es ted rel ate s to th e cu rre nt ca len da ry ea r. (') Da ta req ue ste d rel ate st o the pr ec ed in g ca len da ry ea r. (4) "A nim als acc ept ed" me ans the nu mb er of ani ma ls for wh ich pre mi um wa sa ctu ally gra nte d. (An im als acc ept ed for bot ha ge bra cke ts spe cia lb eef pre mi um si nt he sam ey ear are cou nte dt wic e). (*) Da ta rel ate st oa nim als /pr odu cer sg ran ted pre mi um .H ow eve r,M em ber Sta tes ma ya dd inf orm atio no nc laim si fp aym ent sa re stil lp rov isio nal .(F or ani ma ls, eac hc olu mn rel ate st ot he nu mb er of ani ma ls acc ept ed for suc h pr em iu m ).' 22. 11 . 97